Exhibit 10.1

ADVANCED MICRO DEVICES, INC.

Outside Director Equity Compensation Policy

Amended and Restated as of May 8, 2014

1. General. This Outside Director Equity Compensation Policy (the “Policy”) is
adopted by the Board of Directors (the “Board”) in accordance with Section 12 of
the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (the “Plan”).
Capitalized but undefined terms used herein shall have the meanings provided for
in the Plan.

2. Board Authority. Pursuant to Section 12 of the Plan, the Board is responsible
for adopting a policy for the grant of Awards under the Plan to Outside
Directors (as defined therein), which policy is to include a written,
non-discretionary formula and also specify, with respect to any such awards, the
conditions on which such awards shall be granted, become exercisable and/or
payable, and expire, and such other terms and conditions as the Board determines
in its discretion.

3. Equity Grants to Directors.

(i) “Off-Cycle” Initial Grant. On the date of an Outside Director’s initial
appointment to the Board that occurs other than on the date of an annual meeting
of the Company’s stockholders at which Outside Directors are elected, such
Outside Director shall be granted, automatically and without necessity of any
action by the Board or any committee thereof, the number of Restricted Stock
Units, or RSUs equal to the quotient of (i) $185,000 divided by (ii) the Average
Fair Market Value of a Share as of the date that such Outside Director is
elected or appointed to the Board (rounded down to the nearest whole number)
(the “Initial RSU Grant”).

(ii) Annual Grant. The Board’s practice is to provide annual equity compensation
awards to its members the value of which is competitive with the value of equity
compensation awards provided to the members of board of directors of AMD’s peer
group companies. Based on analysis of competitive equity compensation grant
practices that the Board has reviewed, Outside Directors are currently eligible
to receive annual grants having a value equal to $185,000, as follows: Provided
that he or she has served as a member of the Board continuously for at least six
months prior to such date (and pro-rated1 if he or she has served less than six
months prior to such date), each Outside Director shall be granted,
automatically and

 

1 

Annual RSU Grants to Outside Directors who have not served as a member of the
Board continuously for at least six months prior to the date of the annual grant
are pro-rated based on (i) the number of months of service divided by 12,
multiplied by (ii) the Annual RSU Grant to those Outside Directors who have
served six months or more prior to the date of the annual grant. For purposes of
the pro-rata calculation, service during any portion of a month, shall count as
a full month of service.



--------------------------------------------------------------------------------

without necessity of any action by the Board or any committee thereof, the
number of RSUs, equal to the quotient of (i) $185,000 divided by (ii) the
Average Fair Market Value of a Share on the date of grant (rounded down to the
nearest whole number) under the Plan on the date of the annual meeting of the
Company’s stockholders where such Outside Director is elected, beginning with
the annual meeting of the Company’s stockholders held in 2014 (the “Annual RSU
Grant,” together with the Initial RSU Grants, the “RSU Grants”).

(iii) Average Fair Market Value. For purposes of this Policy, “Average Fair
Market Value” means the average of the closing stock prices for the Shares for
the 30 day period immediately preceding and ending with the date of grant of an
Initial RSU Grant or Annual RSU Grant.

4. Insufficient Shares. Further, if there are insufficient Shares available
under the Plan for each Outside Director who is eligible to receive an RSU Grant
(as adjusted) in any year, the number of Shares subject to each RSU Grant in
such year shall equal the total number of available Shares then remaining under
the Plan divided by the number of Outside Directors who are eligible to receive
an RSU Grant on such date, as rounded down to avoid fractional Shares.

5. Vesting. Effective for each RSU Grant issued on and after the 2014 Annual
Meeting of Stockholders, each RSU Grant shall vest as to 100% and become fully
exercisable on the anniversary of the date of grant.

6. Deferral. Each RSU represents the right to receive one Share upon vesting of
such RSU. Receipt of the Shares issuable upon vesting of RSUs may be deferred at
the Outside Director’s election; provided, that such deferral election is (i) in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Department of Treasury final regulations and guidance
thereunder and (ii) pursuant to such terms and conditions as the Board may
determine in its discretion.

7. Termination of Service as an Outside Director.

(i) If an Outside Director’s tenure on the Board is terminated for any reason
other than Misconduct, then the Outside Director or the Outside Director’s
estate, as the case may be, shall have the right for a period of twenty-four
(24) months following the date such tenure is terminated to exercise previously
granted Options held by such Outside Director to the extent the Outside Director
was entitled to exercise such Option on the date the Outside Director’s tenure
terminated; provided the actual date of exercise is in no event after the
expiration of the original term of the Option. An Outside Director’s “estate”
shall mean the Outside Director’s legal representative or any person who
acquires the right to exercise an Option by reason of the Outside Director’s
death or Disability.

 

2



--------------------------------------------------------------------------------

(ii) If an Outside Director’s tenure on the Board is terminated due to death,
Disability, or retirement from service, Awards granted pursuant to this Policy
shall become fully vested and/or exercisable; provided, that such Outside
Director shall have served as a member of the Board for at least three years
prior to the date of such termination and shall have satisfied the Company’s
equity ownership guidelines to the satisfaction of the Board during his or her
service as a member of the Board.

8. Effect of Change of Control. Upon a Change of Control, all Awards held by an
Outside Director shall become fully vested and/or exercisable, irrespective of
any other provisions of the Outside Director’s Award Documentation.

9. Effect of Other Plan Provisions. The other provisions of the Plan shall apply
to the Awards granted automatically pursuant to this Policy, except to the
extent such other provisions are inconsistent with this Policy.

10. Treatment of Awards Previously Issued Under the Plan; Continued Grants under
Prior Policy. Prior to the 2014 Annual Meeting of Stockholders, the Company
issued Awards to Outside Directors under prior versions of this Policy. Those
grants will continue to be governed by the terms of this Policy in effect as of
their date of grant.

11. Incorporation of the Plan. All applicable terms of the Plan apply to this
Policy as if fully set forth herein, and all grants of Awards hereby are subject
in all respect to the terms of such Plan.

12. Written Grant Agreement. The grant of any Award under this Policy shall be
made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.

13. Policy Subject to Amendment, Modification and Termination. This Policy may
be amended, modified or terminated by the Board in the future at its sole
discretion. No Outside Director shall have any rights hereunder unless and until
an Award is actually granted. Without limiting the generality of the foregoing,
the Board hereby expressly reserves the authority to terminate this Policy
during any year up and until the election of directors at a given annual meeting
of stockholders.

14. Section 409A. Notwithstanding any provision to the contrary in the Policy,
if an Outside Director has elected to defer the receipt of Shares issuable upon
vesting pursuant to Section 6 hereof and at the time of such Director’s
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) he or she is deemed
by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed issuance of any
portion of the Shares subject to an RSU to which he or she is entitled under the
terms of such RSU or deferral election agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of such Outside Director’s Shares shall not be issued prior to the earlier of
(a) the expiration of the six-month period measured from the date of his or her
separation from service with the Company or (b) the date of his or her death.
Upon the expiration of the

 

3



--------------------------------------------------------------------------------

applicable Code Section 409A(a)(2)(B)(i) period, all Shares deferred pursuant to
this Section 14 shall be issued.

15. Effectiveness. This policy as amended and restated shall become effective as
of the date of the 2014 Annual Meeting of Stockholders.

* * * * * * * * *

 

4